Case 1:19-cv-O0660-APM Document 77 Filed 08/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

MONIQUE DAVIS,
Plaintiff,
Case No. 19-cv-660 (APM)

Vv.

WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY

Defendant.

 

VERDICT FORM

1. Do you find by a preponderance of the evidence that WMATA’s driver was negligent?

xX Yes _____No

2. Do you find by a preponderance of the evidence that WMATA’s driver’s negligence

caused Ms. Davis harm?

You may begin with either Question 1 or Question 2. If your answer is “No” to either Question 1
or Question 2, your job is completed. Have your foreperson sign this Verdict Form at the bottom
of the last page. Only proceed to Question 3 if you answered “Yes” to both Question | and
Question 2.
Case 1:19-cv-O0660-APM Document 77 Filed 08/31/21 Page 2 of 2

3. What amount of damages, if any, is your verdict for Ms. Davis for:
Medical Bills
Lost Wages

Non-economic Damages

TOTAL

81 3t/A0a

DATE
